           Case 2:19-cr-00121-JAM-AC Document 60 Filed 09/15/20 Page 1 of 3



 1 McGREGOR W. SCOTT
   United States Attorney
 2 GRANT B. RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        CASE NO. 2:19-CR-00121-JAM-AC
12                              Plaintiff,            STIPULATION AND ORDER REGARDING
                                                      BRIEFING SCHEDULE ON DEFENDANT’S
13                        v.                          MOTION FOR REDUCTION IN SENTENCE AND
                                                      COMPASSIONATE RELEASE
14   JABARI MONSON,
15                             Defendant.
16

17                                                STIPULATION
18         1.     Defendant Jabari Monson filed a motion for reduction in sentence and compassionate
19 release on August 26, 2020. Docket No. 52. The Government’s response or opposition was currently

20 due September 14, 2020. Docket No. 54. The defendant’s reply, if any, is due September 21, 2020.

21         2. Counsel for the defendant does not oppose this request.
22

23

24

25

26

27

28
            Case 2:19-cr-00121-JAM-AC Document 60 Filed 09/15/20 Page 2 of 3



 1          3.     The parties desire additional time for briefing on defendant’s motion. Accordingly, by

 2 this stipulation, the parties now move that:

 3                 a)      The government’s opposition or response to defendant’s motion, Docket No. 52,

 4 be due on September 16, 2020; and

 5                 b)      The defense reply, if any, will be due on September 23, 2020.

 6

 7          IT IS SO STIPULATED.

 8
                                                         McGREGOR W. SCOTT
 9                                                       United States Attorney
10   Dated: September 14, 2020
                                                         /s/ Grant B. Rabenn
11                                                       GRANT B. RABENN
                                                         Assistant United States Attorney
12

13
     Dated: September 14, 2020                           /s/ Harry W. Simon
14                                                       HARRY W. SIMSON
                                                         Counsel for Defendant Jabari Monson
15

16

17

18

19

20

21

22

23

24

25

26

27

28
            Case 2:19-cr-00121-JAM-AC Document 60 Filed 09/15/20 Page 3 of 3



 1                                         FINDINGS AND ORDER

 2         Based upon the stipulation and representations of the parties, the Court adopts the proposed

 3 revised briefing schedule as follows:

 4                 a)     The government’s opposition or response to defendant’s motion, Docket No. 52,

 5 is due on September 16, 2020;

 6                 b)     The defense reply, if any, will be due on September 23, 2020.

 7

 8
           IT IS SO ORDERED.
 9

10 DATED: 9/14/2020                                     /s/ John A. Mendez________________________
                                                        HONORABLE JOHN A. MENDEZ
11                                                      UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
